October 22, 2004


Mr. Barry A. Chasnoff
Akin Gump Strauss Hauer & Feld LLP
300 Convent Street, Suite 1500
San Antonio, TX 78205-3732
Mr. Charles C. Sanders
1411 West Avenue, Suite 200
Austin, TX 78701

RE:   Case Number:  02-0843
      Court of Appeals Number:  03-01-00150-CV
      Trial Court Number:  99-13220

Style:      OLD AMERICAN COUNTY MUTUAL FIRE INSURANCE COMPANY
      v.
      ZEFERINO SANCHEZ

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Amalia               |
|   |Rodriguez-Mendoza        |
|   |Ms. Diane O'Neal         |